Cag

Oo co NI DB WN FP WW NO KF

mw wb PO NY WKH WN NN WD NO He Re Ree Re Ee ORE eel
oOo DN KN AW BB Ww NH KF OO we NHN DH FF Ww YN KF &

UPDIKE, KELLY & SPELLACY, P.C.
RICHARD S. ORDER [Pro hac vice pending]
rorder uks.com

B. MARKS [Pro hac vice pending]
tanates uks.com
100 Pearl Street, P.O. Box 231277

e 2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page 1of16 Page ID#:1

 

Hartford, CT 06123-1277
Telephone: 860-548-2600
Facsimile: 860-548-2680

A Limited Liability Partnership -

Including Professional Co
KENNETH A. O’BRIEN, J
Kobrien@shep ardmullin.com
LAURA A
lalexander shep
333 South
Los Angeles,
Telephone: 213.620.1780
Facsimile: 213.620.1398

ardmullin. com
treet, 43" Floor

INTELICLEAR, LLC.,
Plaintiff,

V.

Defendant.

orations
., Cal. Bar No. 160171
EXANDER, Cal. Bar No. 313212

‘alifornia 90071-1422

ETC GLOBAL HOLDINGS, INC.,

 

 

SMRH:488719884.1

 

SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

Attorneys for Plaintiff, INTELICLEAR, LLC

- UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

Case No.
COMPLAINT FOR:

1. MISAPPROPRIATION
UNDER DEFEND TRADE
SECRETS ACT;

2. MISAPPROPRIATION
UNDER CUTSA;

3. UNFAIR COMPETITION

DEMAND FOR JURY TRIAL

-|- COMPLAINT AND JURY DEMAND

 
Cag

Oo © NAD UN FP W NY

Oo BO BHO HN HP HP HNO KN DN Rw RR RE OO SE
oN DN AN PR WHO NYS OO OUST DO NH SP WY YD FY

B 2:18-cv-10342-RGK-SK Document 1 Filed 12/13/18 Page 20f16 Page ID #:2

Plaintiff InteliClear, LLC (“InteliClear”), as and for its Complaint against

defendant ETC Global Holdings, Inc. (“ETC”), alleges as follows:
JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and
18 U.S.C. § 1836(c) on the grounds that this is a civil action arising under the
federal Defend Trade Secrets Act, 18 U.S.C. § 1836.

2. This Court has subject matter jurisdiction over all state law claims
under 28 U.S.C. §§ 1332(a) and 1367(a) on the grounds that the matter in
controversy exceeds the sum of $75,000, exclusive of interest and costs, and is
between citizens of different states and on the grounds that the state law claims are
so related to the claim under the Defend Trade Secrets Act that they form part of the
same case or controversy under Article III of the United States Constitution.

3. This Court has personal jurisdiction over ETC on the grounds that its
principal place of business is located in this district.

4. Venue is proper in this district because ETC resides in this district and
a substantial part of the events or omissions giving rise to the claims occurred in this
district.

THE PARTIES

5. Plaintiff InteliClear is a limited liability company organized under the
laws of Connecticut with a principal place of business in Edison, New Jersey. The
members of InteliClear are A. Martinho Barretto, who is a citizen of New Jersey,
Guy T. Powell, who is a citizen of New York, and J ohn Paul DeVito, who is a
citizen of New York.

6. Defendant ETC is a Delaware corporation with a principal place of
business in Los Angeles, California.

H/
//
[I

SMRH:488719884.1 -2- COMPLAINT AND JURY DEMAND

 

 

 
Cag

oO co NY WB wm” BS WD NO

wo bw NH KH BV VD HN HN NR RR RR Re eR Oe
oOo aD DN MH BB WO NH KF ODO Oo OHA DH FP W NY YF O&O

 

|

P 2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page 3o0f16 Page ID#:3

FACTS COMMON TO ALL CLAIMS
A. Software License Agreement

7. Since it began operating more than a decade ago, InteliClear’s primary
business has been the design, development, sale, license, and support of an
electronic system designed to manage stock brokerage firm accounting, securities
clearance, and securities settlement services.

8. On January 9, 2008, InteliClear entered into a Software License
Agreement effective January 1, 2008 (the “License Agreement”) with ETC’s
predecessor, Electronic Transaction Clearing, Inc. In the License Agreement,
InteliClear is referred to as “IC.” In an Amendment entered into on or about
September 12, 2012, Electronic Transaction Clearing, Inc.’s rights, duties, and
obligations under the License Agreement were assigned and delegated to ETC. The
Amendment also increased the fees under the License Agreement to $45,000 per
month.

9. ETC is a broker-dealer of securities registered with the Financial
Industry Regulatory Authority (“FINRA”) and United States Securities and
Exchange Commission (“SEC”). Under the License Agreement, InteliClear
licensed to ETC an electronic system for, among other things, the recording,
processing, clearing, and settling of securities transactions made for ETC’s own
account or on behalf of its customers, which include direct customers and other
broker-dealers for which ETC serves as a correspondent clearing broker. ETC used
InteliClear’s system to track, compile, and report data concerning stock and options
trades made by ETC and its customers, which are located in various states and
foreign countries, and on stock exchanges across the country. InteliClear’s system
provided ETC back office operational functionality, products, and services,
including purchase and sales, cashiering, accounting, regulatory, margin, master

tables, and all processing required for a self-clearing and correspondent clearing

SMRH:488719884.1 -3- COMPLAINT AND JURY DEMAND

 

 
Cas

Oo CO SN DO A Se WD YP

BO NO PVH WH HN YW KN KN HNO wR ees
Oo YN OBO WA BP W HPO KF& DOD OO DOWN Dn FP WY NY KF OC

Di

 

e 2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page 4of16 Page ID#:4

firm to operate efficiently and comply with the FINRA and SEC guidelines and
regulations.

10. In Section 1(j) of the License Agreement, ETC acknowledged and
agreed that:

all information of any kind IC [InteliClear] has supplied or provided to ETC

in connection with the License including but not limited to the SOFTWARE,

shall be exclusive, confidential, proprietary and copyrighted property of IC
and as such constitutes IC’s Proprietary Information (the “Proprietary

Information”). ETC shall treat such Proprietary Information with the degree

of care normally used to protect ETC’s own confidential and proprietary

information. During and after the term of this Agreement, ETC agrees to
maintain the Proprietary Information in confidence and shall refrain from
disclosure thereof to third parties and shall use the Proprietary Information
solely in connection with use and application of the License and for no other
use without the prior written consent of IC.

11. The system that InteliClear licensed to ETC took InteliClear two years
to design and develop. For ten years, InteliClear’s system enabled ETC to track
many types of information concerning securities transactions, including (a) the
customer; (b) date, time, stock traded, number of shares and dollar value, profit,
loss, and fees of each trade; (c) cost basis calculations and tax related information;
(d) dividends; (e) corporate actions and reorganizations of securities impacting
customer holdings; (f) clearance, settlement, and reconciliation for the proper
recordkeeping of customer transactions, positions, and securities-related activities in
relation to self-regulatory organizations, depositories, and utilities that constitute the
infrastructure of the securities industry; (g) margining of customer portfolios to
allow for the utilization of assets in the acquisition of additional assets; (h)
tabulation of regulatory reports; and (i) archiving and retrieval of historical

transactional information.

SMRH:488719884.1 -4. COMPLAINT AND JURY DEMAND

 

 

 
Cag

Oo Co YN DBD HH FS WO WN

hb NO NY NY WKY NH NY NY NN YF KF FF FP KF FP Fe PP el
co NDT TO MW BB WOW NY KF OO FN DH Fe WD YN YF

 

P 2:18-Ccv-10342-RGK-SK Document1 Filed 12/13/18 Page 5of16 Page ID #:5

12. While other companies offer products that track similar information,
the InteliClear system’s unique design and concepts and the unique software,
formulas, processes, programs, tools, techniques, tables, fields, functionality, and
logic by which the InteliClear system’s components interrelate and process data
(collectively, the “InteliClear System”) are InteliClear’s intellectual property,
confidential and proprietary information, and trade secrets that InteliClear has taken
reasonable measures to protect and keep secret (e.g., by Section 1(j) of the License
Agreement quoted above and in similar license agreements with other customers)
and that have independent economic value from not being generally known to or
ascertainable by someone other than a licensor of the InteliClear System.

B. Termination of the License Agreement

13. By letter dated November 20, 2017, ETC provided to InteliClear notice
of termination of the License Agreement, effective at the end of the then current
term, the last day of which was February 28, 2018. In that letter, ETC described its
work plan to “cease use of and remove the InteliClear system from its operating
environment....” In particular, ETC committed to “remove the InteliClear
database from all systems” by February 26, 2018..

14. By letter dated March 5, 2018, ETC certified to InteliClear that:

e All usage of the InteliClear system has been discontinued

e All instances of the InteliClear databases have been
removed from all Company servers |

e All instances of the InteliClear front-end GUI software
have been removed from all Company servers

e Any and all back-up copies of the InteliClear system
software have been destroyed

e Any and all system documentation, including data
structures, specifications, system code and derivative

works have been destroyed

SMRH:488719884.1 -5- COMPLAINT AND JURY DEMAND

 

 

 
Cas 2:18-cv-10342-RGK-SK Document 1. Filed 12/13/18 Page 6o0f16 Page ID #:6

oS Oo NN DH F&F W HY

wo wpO PO WH KH HN HNO LO NO Re Re Re RRB RO RO Re Re
Oo YD NWA NA FB WD YO KH DBD CO OB HI DH FP WY NY KF &D

 

 

C. ETC’s Misappropriation of InteliClear’s Trade Secrets

15. Since termination of the License Agreement, ETC has continued to
track securities trading but has done so on a system that it claims it developed and
that it claims is not derived from the InteliClear System.

16. Despite and contrary to ETC’s certifications, however, there are several
grounds for concluding that ETC improperly copied, lifted, or otherwise
misappropriated InteliClear’s intellectual property, confidential and proprietary
information, and trade secrets by developing a system derived in material part from
the InteliClear System.

17. InteliClear learned from a former ETC employee that prior to giving
notice of termination of the License Agreement, ETC started its efforts to build a
replacement system, not from scratch but rather based on and derived from the
InteliClear System as a guide and model.

18. In cooperating with ETC during the transition period in the last month
of the License Agreement in February 2018, InteliClear noticed that certain of the
InteliClear System’s unique features appeared in the system that ETC would be
using to replace the InteliClear System.

19. At various times, InteliClear has heard that ETC was offering its
system for sale to others.

20. Asaresult, InteliClear contacted ETC in April 2018, explained its
suspicions that ETC had improperly used the InteliClear System to build its
replacement system, and demanded that ETC cease using its replacement system
and trying to sell its replacement system. InteliClear also demanded ETC permit a
computer technology and forensic expert hired by InteliClear access to ETC’s
system to compare it to the InteliClear System.

21. After months of negotiations, ETC finally agreed to give InteliClear’s
expert, Capsicum Group, LLC (“Capsicum”), access to ETC’s system pursuant to a

Protocol agreed to by the parties in August 2018.

SMRH:488719884.1 -6- COMPLAINT AND JURY DEMAND

 

 

 
Cas 2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page 7o0f16 Page ID #:7

Oo fF A DW wn BP WO WO KF

wo NO HO HN KH WH DN KN KN RR RR RR Re
co KN ON NH BF WH NY KH OO ONAN DAH FF WD NY KF ©

 

 

22. Inpreparation for Capsicum’s comparison of ETC’s system to the
InteliClear System, InteliClear provided to Capsicum certain features of the
InteliClear System that it believes are unique and that Capsicum should search for in
ETC’s system.

23. On November 2, 2018, Capsicum issued its Summary Report, which
concluded on page 4 that:

Capsicum identified distinct similarities/overlaps between the ETC and

InteliClear databases. These include tables with nearly identical field

names, field names that appear to have the same business definitions,

multiple similar or identical combinations of fields, and similar fields

within the databases. Both ETC and InteliClear tend to use a

combination of fields rather than unique IDs as a primary key. The

ETC stored procedures . . . indicate a comment-history that shows

ETC’s database was developed over a two-year period while the

License Agreement was still in effect and incorporated the IP of

InteliClear.

Based on its research and findings, Capsicum believes that ETC built

its source code using InteliClear IP.

24. Two of Capsicum’s findings illustrate how ETC improperly used the
logic and database architecture contained in the InteliClear System to create its own
system. First, ETC used a combination of fields to perform joins, which are
instructions to combine data from two entities. Using a combination of fields to
perform joins, however, is not the mainstream method that would most often be
used in creating a system in recent years. Even though debate exists on the best join
method, the fact that ETC utilizes the same approach as InteliClear is more than just
a coincidence. When the InteliClear System was first licensed to ETC in 2008, it
utilized a combination of fields to perform joins, and the version that ETC licensed

continued to use a combination of fields rather than a unique field per table as a

SMRH:488719884. | ~7- COMPLAINT AND JURY DEMAND

 

 
Cag

Oo eo NY OA WN FB W HN &

wb PO NY NY NN WV NY NHN NO ewe Re RE Oe Ee
co aD TO NW BR WO NO HF CO Oo OND DAH FF WD NY - OO

 

e 2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page 80f16 Page ID #:8

primary key throughout the life of the license. Consequently, the presence of a
combination of fields to perform joins in ETC’s system, which ETC claims it
created in the last two years, is further evidence that ETC improperly used logic of
the InteliClear System in the last two years to construct its replacement system.

25. Second, Capsicum found in ETC’s system tables that were nearly
identical to InteliClear’s tables and some that even contained “IC” or “ICDB” in
their titles. After hearing ETC personnel refer to InteliClear as “IC,” Capsicum
concluded that “IC” in those titles referred to InteliClear. Furthermore, InteliClear,
its customers (including ETC), and others in the industry often refer to InteliClear as
“IC,” as it is referred to in the License Agreement. Additionally, Capsicum
observed that the comment history within the ETC database’s stored procedures
showed that ETC was making changes to InteliClear’s stored procedures for the
final two years before termination of its license to use the InteliClear System.

26. Second, Capsicum found in ETC’s system tables that were nearly
identical to InteliClear’s tables and some that even contained “IC” or “ICDB” in
their titles. After hearing ETC personnel refer to InteliClear as “IC,” Capsicum
concluded that “IC” in those titles referred to InteliClear. Furthermore, InteliClear,
its customers (including ETC), and others in the industry often refer to InteliClear as
“IC,” as it is referred to in the License Agreement. Additionally, Capsicum
observed that the comment history within the ETC database’s stored procedures
showed that ETC was making changes to InteliClear’s stored procedures for the
final two years before termination of its license to use the InteliClear System.

27. Consequently, InteliClear proposed to ETC that the parties direct
Capsicum to release to them a more extensive report it had prepared that showed
more specifically the similarities and overlap between the InteliClear System and
ETC’s system. As stated at the end of the Summary Report, Capsicum had issued
the more general Summary Report because it had concerns that some of the

information in its more extensive report might disclose the intellectual property of

SMRH:488719884.1 -8- COMPLAINT AND JURY DEMAND

 

 

 
Cas

Oo fe ND UW FP W YP

NO wo PO DH KN WH NY NY NY YH HP RFP Se KF FP FF ee le
oOo KN NK AN BR WN Fe OO OND DH FF YW NY YF O&O

K

 

b 2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page9of16 Page ID#:9

one or both of the parties, which the Protocol had required Capsicum to avoid doing.
ETC, however, refused to agree to direct Capsicum to release its more extensive
report.

D. _Irreparable Harm

28.  InteliClear’s primary product is the InteliClear System. Unless the
Court enjoins ETC from using any system derived from the InteliClear System, ETC
will continue using its system derived from the InteliClear to service its customers
and generate profits and will continue trying to sell or license it to others, thereby
jeopardizing the economic and competitive value of the InteliClear System.

29. Itis in the public’s interest to prevent companies like ETC from
licensing software systems; misappropriating the licensor’s intellectual property,
confidential and proprietary information, and trade secrets; terminating their license
agreement; and then operating off of a new system derived from the licensor’s
system and offering the new system for sale or license to others.

FIRST CLAIM FOR RELIEF
(Misappropriation Under Defend Trade Secrets Act)

30. InteliClear repeats and realleges Paragraphs 1 through 29 as if set forth
fully herein.

31. The InteliClear System is InteliClear’s “trade secret,” within the
meaning of the definition of that term in the Defend Trade Secrets Act, 18 US.C. §
1839(3). InteliClear has taken reasonable measures to protect and keep secret the
InteliClear System, which has independent economic value from not being generally
known or ascertainable through proper means within the industry in which
InteliClear sells and licenses the InteliClear System.

32. After its termination of the License Agreement, ETC was not permitted
to use the InteliClear System or any derivation of it.

33. Nevertheless, in violation of 18 U.S.C. § 1836(b), ETC

misappropriated InteliClear’s trade secret by using a derivation of the InteliClear

SMRH-488719884.1 -9. COMPLAINT AND JURY DEMAND

 

 
Cas@

Co Oo ND WH FF WN

NbN NY NY NY NN NY NY NY He KF FP FP FTF FF Se SE SE Re
mo aN OA BR WOW NO SK OO OND DH FF WY FF ©

oY

 

 

2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page 100f16 Page ID #:10

System in ETC’s replacement system after termination of the License Agreement to
track, compile, and report data concerning stock trades made by ETC and its
customers throughout the United States and on stock exchanges across the country.

34. ETC’s use of the InteliClear System to build its own system was
without InteliClear’s consent and contrary to the License Agreement, and ETC used
improper means to acquire knowledge of InteliClear’s trade secret.

35, ETC knew or had reason to know that its knowledge and use of
InteliClear’s trade secret derived from its use of the InteliClear System in a limited
fashion under the License Agreement that did not include the right to copy or
borrow for use outside the scope of or after expiration or termination of the License
Agreement.

36. ETC’s misappropriation of InteliClear’s trade secret was “improper,”
within the meaning of 18 U.S.C. § 1839(6), because ETC had no lawful right to
acquire InteliClear’s trade secret and to base its system on or derive it from the
InteliClear System, thus committing theft. Moreover, ETC falsely certified and
misrepresented to InteliClear on March 5, 2018 that all derivative works based on
the InteliClear System had been destroyed.

37, ETC’s misappropriation of InteliClear’s trade secret was willful and
malicious.

38. As aresult of ETC’s misappropriation of InteliClear’s trade secret,
InteliClear has been and will be damaged in an amount in excess of millions of
dollars.

39. Also asa result of ETC’s misappropriation of InteliClear’s trade secret,
InteliClear has been and will continue to be irreparably harmed unless the Court
issues preliminary and permanent equitable relief (a) enjoining ETC and all other
persons who are in active concert or participation with ETC from using, continuing
to use, selling, or attempting to sell any system or other electronic media derived

from, based on, or copied from the InteliClear System, including any computer

SMRH:488719884.1 -10- COMPLAINT AND JURY DEMAND

 

 
Case

Oo Coe NY BDO WN FR WwW YP eK

mh NO NH NH KN VN NY NN YN SH He Re YP FF Fe Ee E
oOo aD NA MH BW NY KF OO wD DWH FF WY YF CO

2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page11o0f16 Page ID#:11

accounting software programs for the recording, processing, clearing, and settling of
securities transactions made for ETC’s own account or on behalf of its customers,
and (b) directing ETC and all other persons who are in active concert or
participation with ETC to destroy all systems or other electronic media derived
from, based on, or copied from the InteliClear System, including any computer
accounting software programs for the recording, processing, clearing, and settling of
securities transactions made for ETC’s own account or on behalf of its customers.
SECOND CLAIM FOR RELIEF

(Misappropriation Under CUTSA)

40. InteliClear repeats and realleges Paragraphs 1 through 39 as if set forth
fully herein.

41. The InteliClear System is its “trade secret,” within the meaning of the
definition of that term in the Uniform Trade Secrets Act as adopted in California,
Cal. Civil Code § 3426.1(d).

42. After its termination of the License Agreement, ETC was not permitted
to use the InteliClear System or any derivation of it.

43. Nevertheless, in violation of Cal. Civil Code § 3426, ETC
misappropriated InteliClear’s trade secret by using a derivation of the InteliClear
System in ETC’s replacement system after termination of the License Agreement to
track, compile, and report data concerning stock trades made by ETC and its
customers throughout the United States and on stock exchanges across the country.

44, ETC’s use of the InteliClear System to build its own system was
without InteliClear’s consent and contrary to the License Agreement, and ETC used
improper means to acquire knowledge of InteliClear’s trade secret.

45. — InteliClear derives economic value from its trade secret because it is

able to sell or license the InteliClear System to its customers.

SMRH:488719884.1 -{1- COMPLAINT AND JURY DEMAND

 

 

 
Cas@

Oo © HYD WA Fe WD YY

mo wp NHN NH NHN NHN NN NY N LS KY KF FP FP FF Fe eS
oOo NA A & WH KF OD Oo wea N DH FF WB NY FF ©

FY

 

 

2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page 12o0f16 Page ID#:12

46. The InteliClear System is not generally known by other persons or
entities within the industry in which InteliClear sells and licenses the InteliClear
System.

47,  InteliClear makes reasonable efforts to treat the InteliClear System as
secret.

48. ETC’s misappropriation of InteliClear’s trade secret was willful and
malicious.

49, As aresult of ETC’s misappropriation of InteliClear’s trade secret,
InteliClear has been and will be damaged in an amount in excess of millions of
dollars.

50. Also as aresult of ETC’s misappropriation of InteliClear’s trade secret,
InteliClear has been and will continue to be irreparably harmed unless the Court
issues preliminary and permanent equitable relief (a) enjoining ETC and all other
persons who are in active concert or participation with ETC from using, continuing
to use, selling, or attempting to sell any system or other electronic media derived
from, based on, or copied from the InteliClear System, including any computer
accounting software programs for the recording, processing, clearing, and settling of
securities transactions made for ETC’s own account or on behalf of its customers,
and (b) directing ETC and all other persons who are in active concert or
participation with ETC to destroy all systems or other electronic media derived
from, based on, or copied from the InteliClear System, including any computer
accounting software programs for the recording, processing, clearing, and settling of
securities transactions made for ETC’s own account or on behalf of its customers.

THIRD CLAIM FOR RELIEF
(Unfair Competition)

51.  InteliClear repeats and realleges Paragraphs 1 through 50 as if set forth

fully herein.

SMRH'488719884,1 -|2- COMPLAINT AND JURY DEMAND

 

 
Cas@

Oo fo NIT NH WO FSF W NH

bo wp wp WN WN NY NY NY N YK HP SF Fe SF EF Fe Ee Pe he
oOo TD KN ON BR BH NY FP OO Ow TNT DKON KH BR WY YY KF CO

 

 

2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page130f16 Page ID#:13

52. After its termination of the License Agreement, ETC was not permitted
to use the InteliClear System or any derivation of it.

53. Nevertheless, ETC continued to use a derivation of the InteliClear
System in ETC’s replacement system after termination of the License Agreement to
track, compile, and report data concerning stock trades made for ETC’s own account
or on behalf of its customers throughout the United States and on stock exchanges
across the country.

54. ETC’s use of the InteliClear System to build its own system was
without InteliClear’s consent and contrary to the License Agreement, and ETC used
improper means to acquire knowledge of InteliClear’s trade secret. Furthermore, in
its certification of March 5, 2018, ETC misrepresented to InteliClear that, among
other things, it had destroyed all derivative works based on the InteliClear System.

55. ETC’s use of the InteliClear System to build its own system was
without InteliClear’s consent and constitutes an unlawful or unfair business act or
practice under the California Unfair Competition Law, Cal. Bus. & Prof. Code §§
17200 et seq. .

56. Asaresult of ETC’s unlawful or unfair business act or practice,
InteliClear has been and will be damaged in an amount in excess of millions of
dollars.

57, Also as aresult of ETC’s unlawful or unfair business act or practice,
InteliClear has been and will continue to be irreparably harmed unless the Court
issues preliminary and permanent equitable relief (a) enjoining ETC and all other
persons who are in active concert or participation with ETC from using, continuing
to use, selling, or attempting to sell any system or other electronic media derived
from, based on, or copied from the InteliClear System, including any computer
accounting software programs for the recording, processing, clearing, and settling of
securities transactions made for ETC’s own account or on behalf of its customers,

and (b) directing ETC and all other persons who are in active concert or

SMRH-488719884.1 -13- COMPLAINT AND JURY DEMAND

 

 

 
Case

oOo Oo NY DO FP WD NY

NH bo wp NH NH HN KN HN HN RR Re eRe RR BE
oOo YN DO On BP WO NYO KF CO Oo Fe AND DBO NH FP WD DY YK O&O

 

2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page 14o0f16 Page ID#:14

participation with ETC to destroy all systems or other electronic media derived
from, based on, or copied from the InteliClear System, including any computer
accounting software programs for the recording, processing, clearing, and settling of

securities transactions made for ETC’s own account or on behalf of its customers.

PRAYER FOR RELIEF

WHEREFORE, plaintiff InteliClear, LLC prays for:

1. Preliminary and permanent equitable relief, pursuant to 18 U.S.C. §
1836(b)(3), Cal. Civil Code § 3426.2, Rule 65 of the Federal Rules of Civil
Procedure, and the Court’s equitable powers, (a) enjoining ETC and all other
persons who are in active concert or participation with ETC from using, continuing
to use, selling, or attempting to sell any system or other electronic media, including
any computer accounting software programs for the recording, processing, clearing,
and settling of securities transactions made for ETC’s own account or on behalf of
its customers, that is or are derived from, based on, or copied from InteliClear’s
electronic system for managing stock brokerage firm accounting, securities
clearance, and securities settlement services, including the system previously
licensed by InteliClear to ETC under the Software License Agreement effective
January 1, 2008, as amended on or about September 12, 2012, (collectively, the
“InteliClear System”) and (b) directing ETC and all other persons who are in active
concert or participation with ETC to destroy all systems or other electronic media,
including any computer accounting software programs for the recording, processing,
clearing, and settling of securities transactions made for ETC’s own account or on
behalf of its customers, that are derived from, based on, or copied from the
InteliClear System;

2. An Order requiring ETC to file with the Court within thirty (30) days
after issuance of any preliminary or permanent injunction in this action a report in

writing under oath setting forth in detail the manner and form in which it has

SMRH:488719884.1 -|4- COMPLAINT AND JURY DEMAND

 

 

 
Case

o0 feo ND A FE WD YP

ww NO bP HN HN VN NHN HN RR ewe Re Re Rl
oOo aX OT MN SB WH NOK CO OD HN DH FP WY HY YF &

 

2:18-cv-10342-RGK-SK Document1 Filed 12/13/18 Page15o0f16 Page ID#:15

complied with the provisions of such injunction regarding all systems or other
electronic media, including any computer accounting software programs for the
recording, processing, clearing, and settling of securities transactions made for
ETC’s own account or on behalf of its customers, that are derived from, based on, or
copied from the InteliClear System;

3. Compensatory damages;

4, Damages for unjust enrichment under 18 U.S.C. § 1836(b)(3)(B)@MUD
and Cal. Civil Code § 3426.3(a);

5. Exemplary damages under 18 U.S.C. § 1836(b)(3)(C) and Cal. Civil
Code § 3426.3(c);

6. Attorney’s fees;

7. Expert fees;

8. Interest;

9, Costs; and

10. Such other and further relief as the Court deems just and proper.

DATED: December 13, 2018
UPDIKE, KELLY & SPELLACY, P.C.

SHEPPARD, MULLIN, RICHTER & HAMPTON
LLP

By:_/s/ Kenneth A. O’Brien, Jr.
KENNETH A. O’BRIEN, JR.
Attorneys for Plaintiff
INTELICLEAR, LLC

SMRH:488719884.1 -[5- COMPLAINT AND JURY DEMAND

 

 

 
Cas@|2:18-cv-10342-RGK-SK Document 1 Filed 12/13/18 Page 16 o0f16 Page ID #:16

—_

TRIAL BY JURY
Plaintiff demands trial by jury on all claims and issues triable by a jury.
DATED: December 13, 2018
UPDIKE, KELLY & SPELLACY, P.C.

SHEPPARD, MULLIN, RICHTER & HAMPTON
LLP

By:_/s/ Kenneth A. O’Brien, Jr.
KENNETH A. O’BRIEN, JR.
Attorneys for Plaintiff
INTELICLEAR, LLC

 

oOo Oe SN DB Wn Fe WH HN

wo po bv HN HN WH KN KN NO RRR Re et
co YN DKF AN RB OW NO RF OO ONT DOD HW FR WD NY KF O&O

SMRH:488719884. 1 -16- COMPLAINT AND JURY DEMAND

 

 

 

 

 
